Case 1:21-cv-22970-XXXX Document 1 Entered on FLSD Docket 08/16/2021 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:21-CV-22970

  CARLOS RODRIGUEZ-PENA,

         Plaintiff,

  vs.

  THE GLASS DOOR COMPANY, INC d/b/a
  DOORS 22 and
  LEON BELL,

        Defendants.
  ______________________________/

                       COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

         Plaintiff, Carlos Rodriguez-Pena, sues Defendants, The Glass Door Company, Inc d/b/a

  Doors 22 and Leon Bell, based on the following good cause:

                                       Parties, Jurisdiction, and Venue

         1.      Plaintiff, Carlos Rodriguez-Pena, is a sui juris resident of Miami-Dade County,

  Florida, who is over 18 years old.

         2.      Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

  U.S.C. §203(e).

         3.      Plaintiff was a non-exempt employee of Defendants.

         4.      Plaintiff consents to participate in this lawsuit

         5.      Defendant, The Glass Door Company, Inc, is a for-profit Florida

  corporation that is sui juris and operated its business in in this District at all times material.

  Defendant, The Glass Door Company, Inc, operates under the fictitious name of Doors 22 in

  Miami-Dade County, Beach, Florida.
                                                    1

                      135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:21-cv-22970-XXXX Document 1 Entered on FLSD Docket 08/16/2021 Page 2 of 5




          6.      Defendant, Leon Bell, is over 18 years old, a resident of this District, and is sui

  juris. Mr. Bell was at all times material an officer/owner/director/member of the corporate

  Defendant for the time period relevant to this lawsuit. He ran its day-to-day operations, was

  responsible for all operational decisions, and was partially or totally responsible for paying

  Plaintiff’s wages.

          7.      Defendants were Plaintiff’s employers, as the term “employer” is defined by 29

  U.S.C. §203 (d).

          8.      All Defendants employed Plaintiff.

          9.      This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

  to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

          10.     Venue is proper in this Court pursuant because Defendants transact business in

  Miami-Dade County, they maintain their principal places of business and/or live in Miami-Dade

  County, and also because Defendants employed Plaintiff in Miami-Dade County, with most of the

  actions complained of occurring within Miami-Dade County.

                                         Background Facts

          11.     Defendants regularly employed two or more employees for the relevant time period

  that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  under the Fair Labor Standards Act.

          12.     Defendants have been, at all times material, an enterprise engaged in interstate

  commerce in the course of their sales, marketing, assembly, and installation of residential and

  commercial interior glass doors inside and outside of the state of Florida.


                                                    2

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22970-XXXX Document 1 Entered on FLSD Docket 08/16/2021 Page 3 of 5




         13.     Defendants received glass, metals, doors, fasteners, and adhesives that moved

  through interstate commerce, while using machinery, tools, equipment, and materials that also

  have moved through interstate commerce.

         14.     Furthermore, Defendants regularly and recurrently obtain, solicit, exchange and

  send funds to and from outside of the State of Florida, use telephonic transmissions going outside

  of the State of Florida to conduct business, and transmit electronic information through computers,

  the internet, via email, and otherwise outside of the State of Florida.

         15.     Defendants own and operate the website: www.Doors22.com using GoDaddy,

  LLC, a foreign corporation, which Defendants regularly and routinely use for marketing purpose

  and to solicit bids through their website.

         16.     Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period and/or in excess of $125,000

  for each relevant fiscal quarter.

         17.     To the extent that records exist regarding the exact dates of Plaintiff’s employment

  exist, such records are in the exclusive custody of Defendants.

         18.     Plaintiff worked as an assembler/warehouse associate for Defendants from October

  12, 2020 to July 12/13, 2021.

         19.     Plaintiff’s work for Defendants was actually in or so closely related to the movement

  of commerce while he worked for Defendants that the Fair Labor Standards Act applies to

  Plaintiff’s work for Defendants in the course of his receiving, handling, and assembling products

  that traveled through interstate commerce.




                                                    3

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22970-XXXX Document 1 Entered on FLSD Docket 08/16/2021 Page 4 of 5




                                                 Liability

          20.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

  Defendants.

          21.     Defendants willfully and intentionally refused to pay Plaintiff overtime wages of at

  least one and one-half times his regular rate of pay for all hours that he worked beyond 40 in a

  workweek

          22.     Defendants either recklessly failed to investigate whether their failure to pay Plaintiff

  overtime wages of at least one and one-half times her regular rate of pay for all hours that he

  worked beyond 40 in a workweek in violation of the Fair Labor Standards Act, they intentionally

  misled Plaintiff to believe that Defendants were not required to pay him overtime wages for all

  hours worked beyond 40 in a workweek, and/or Defendants concocted a scheme pursuant to

  which they deprived Plaintiff of the overtime wage pay he earned.

          23.     Defendants failed and refused to pay Plaintiff at the rate of time and one-half times

  his regular rate of pay for all hours worked over 40 hours in a workweek.

          24.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by

  Plaintiff.

          25.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

  services rendered.

          26.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Carlos Rodriguez-Pena, demands the entry of a judgment in his

  favor and against Defendants, The Glass Door Company, Inc d/b/a Doors 22 and Leon Bell,

  jointly and severally after trial by jury and as follows:
                                                     4

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22970-XXXX Document 1 Entered on FLSD Docket 08/16/2021 Page 5 of 5




               a.      That Plaintiff recover compensatory overtime wage damages and an equal

                       amount of liquidated damages as provided under the law and in 29 U.S.C.

                       § 216(b);

               b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if

                       the Court does not award liquidated damages;

               c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                       expenses pursuant to the FLSA;

               d.      That Plaintiff recover all interest allowed by law;

               e.      That Defendants be Ordered to make Plaintiff whole by providing

                       appropriate overtime pay and other benefits wrongly denied in an amount

                       to be shown at trial and other affirmative relief;

               f.      That the Court declare Defendants to be in willful violation of the overtime

                       provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff, Carlos Rodriguez-Pena, demands a trial by jury of all issues so triable.

        Respectfully submitted this 16th day of August 2021.

                                                       Brian H. Pollock, Esq.
                                                       Brian H. Pollock, Esq. (174742)
                                                       brian@fairlawattorney.com
                                                       FAIRLAW FIRM
                                                       135 San Lorenzo Avenue
                                                       Suite 770
                                                       Coral Gables, FL 33146
                                                       Tel: 305.230.4884
                                                       Counsel for Plaintiff


                                                  5

                135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
